Case 3:21-cr-00020-DPJ-FKB Document 3 Filed 02/09/21 Page 1 of 2

NORTHERN DIVISION

 

UNITED STATES OF AMERICA &

v. CRIMINAL NO. 22/C/26 DPS-FRE
GREGGORY LASHAWN GAVIN a/k/a 18 U.S.C. § 922(g)(1) ~

Gregory Leshawn Gavin a/k/a

Gregory Lashun Gavin a/k/a

Moonshine

The Grand Jury charges:

That on or about November 9, 2020, in Noxubee County in the Northern Division of the
Southern District of Mississippi, the defendant, GREGGORY LASHAWN GAVIN a/k/a
Gregory Leshawn Gavin a/k/a Gregory Lashun Gavin a/k/a Moonshine, knowing he had
previously been convicted of a crime which is punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm, and the firearm was in and affecting interstate commerce,
in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offenses.

The grand jury has determined that probable cause exists to believe that the following

property is subject to forfeiture as a result of the offenses alleged in this Indictment:

1. Smith & Wesson, model 642 Airweight, .38 S&W Special +P caliber pistol,
bearing serial number DDR5744;

2. Any ammunition seized.
Case 3:21-cr-00020-DPJ-FKB Document 3 Filed 02/09/21 Page 2 of 2

Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d)thas been
substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1); and Title 28, United States

Code, Section 2461(c).

 

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was yeturned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the G2 day of February, 2021

rex
UNITED STATES MAGISTRATE JUDGE

 
